LICENSE AGREEMENT

 

 

This License Agreement (“Agreement”) is made effective this 10th day of October
2013 (“Effective Date”) by and between Throwdown Industries Holdings, LLC, a
Delaware limited liability company for itself and its subsidiaries and assigns
(hereinafter collectively referred to as “Licensor”) and Dethrone Royalty
Holding, Inc., a Nevada corporation located at 5137 East Armor Street, Cave
Creek, AZ 85331 for itself and its subsidiaries and assigns (hereinafter
collectively referred to as “Licensee”). Licensor and Licensee may also be
individually referred to as “Party” and collectively as the “Parties”.

 

RECITALS

 

WHEREAS, Licensor is the sole owner of all rights, title, and interest to the
Licensor’s trademark, trade name, copyright, and intellectual property listed in
Exhibit A, attached hereto and made a part hereof (the “Trademarks and Other
IP”);

 

WHEREAS, Licensor desires to license to Licensee and Licensee desires to license
from Licensor the Trademarks for the use and application to, the sale of, the
manufacturing of, and the marketing of (the “Licensed Rights”) only those
products defined in this Agreement as “Licensed Products”; and

 

WHEREAS, the Licensed Rights shall only be applicable within the United States
and Canada, which shall be defined as the “Territory” for the purposes of this
Agreement.

 

 

NOW, IT IS THEREFORE AGREED, in consideration of the mutual promises and
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by the Parties, the
Parties hereto mutually agree as follows:

 

1. LICENSE.

 

1.1 Grant of Exclusive License. Subject to the terms and conditions of this
Agreement, Licensor hereby grants to Licensee, and Licensee hereby accepts, the
exclusive, non-sublicenseable, and non-assignable right, within the specified
“Territory” (as defined below in Section 2), to use the Trademarks and Other IP
solely in connection with the development, manufacture, distribution, marketing
and sale of one or more “Sports Performance Drinks” (the “License”).

 

For the purposes of this Agreement, “Sports Performance Drinks” shall be defined
as follows:

 

“All non-alcoholic beverages designed to give a consumer enhanced physiological
and/or performance effects and containing, vitamins, herbal ingredients, and/or
other similar ingredients.”



1

 

 

Licensor shall notify Licensee of its intent to license other types of beverages
other than Sports Performance Drinks and Licensor shall also provide Licensee
with the details of any bona fide offers received from any third parties with
respect to such a prospective license and thereupon Licensor and Licensee shall,
for a period of thirty (30) days negotiate in good faith regarding same and
Licensee shall, during such period, be given the right to match such third party
offer to Licensor. Notwithstanding the foregoing, Licensee acknowledges that
this is a one-time right of first refusal for the type of beverage other than
Sports Performance Drinks referenced above and that this right only applies to
the specific trademarks and product categories referenced above in connection
with the Territory. Licensee further acknowledges that the foregoing right of
first refusal is an accommodation to Licensee and Licensee agrees that if
Licensor and Licensee shall be unable, for any reason or no reason, to agree
within the thirty (30) day period referred to above on the terms of such a
license and to enter into a written agreement in furtherance thereof within such
period, Licensee shall have no rights with respect thereto and Licensor shall be
free to enter into a license agreement for such branded product categories (as
long as such agreement does not interfere with the Licensee's rights under this
Agreement) with any third party on such terms as Licensor and such third party
may then agree to which terms may be more favorable to such third party then
those which were negotiated with Licensee during such thirty (30) day period.

 

1.2 Licensor’s Prior Approval of Licensed Products. Licensor has invested time
and resources to develop the Licensor’s business, including without limitation
its goodwill, reputation, brand-recognition, quality and image, all of which are
valuable to Licensor and of the highest standards. Accordingly, Licensor must at
all times have the right to ensure that any Sports Performance Drinks developed
or used by Licensee pursuant to the License is consistent with Licensor’s
standards, and Licensee’s rights under this Agreement are expressly contingent
upon Licensor’s prior written approval of any Sports Performance Drinks
developed or proposed by Licensee to contain any of the Trademarks and Other IP.
All such approved products shall herein be referred to as the “Licensed
Products.” Approval of Licensed Products shall be obtained pursuant to Section
10 below and shall not be unreasonably withheld or delayed.

 

1.3 No Co-Branding or Multiple Branding of Licensed Products. All Licensed
Products shall include only the Trademarks and Other IP, and shall not be
co-branded or bear any trademarks, brands, logos, or trade names in addition to
the Trademarks and Other IP without Licensor’s prior written approval, which
approval may be granted or withheld in the sole discretion of Licensor.

 

1.4 Retention of Intellectual Property Rights. Except for the specific terms of
the License, Licensor expressly retains all ownership, use and other rights
(including without limitation all intellectual property and proprietary rights)
in and to the Trademarks and Other IP, including without limitation the rights
to create, develop, license or otherwise produce other food products, beverages,
and/or other products not considered “Sports Performance Drinks,” and the rights
to create, develop, license or otherwise produce Sports Performance Drinks
outside of the Territory. Without limiting the foregoing: (a) Outside the
Territory, the Licensor shall at all times retain the rights to create, develop,
license or otherwise produce and use the Trademarks and Other IP in connection
with “sports” drinks designed to replenish electrolytes, sugars, water, and
other nutrients commonly lost during physical exertion; (b) During the Term of
this Agreement and thereafter, the Licensee shall be the owner of all Licensed
Products it produces together with all marketing, packing and display materials
it develops in support of their sale, but shall not own any intellectual
property incorporated therein which is derived from the Trademarks and Other IP
as such derivations shall be the property of Licensor; and (d) during the Term
of this Agreement and thereafter, Licensor shall own the chemical formula for
the Sports Performance Drink and any other Licensed Products.

 



2

 

 

1.5 No Competitive Licensee Products in the Territory. During the Term of this
Agreement, Licensor agrees not to grant any license to any third party that will
enable and third party to directly compete with the Licensee by selling other
Sports Performance Drinks within the Territory. During the Term of this
Agreement, Licensee agrees not to sell or market on its own behalf or enter into
any other license with a third party to sell or market any other Sports
Performance Drink or similar product.

 

1.6 Licensor Use of Trademarks and Other IP in Other Applications. Licensee
acknowledges that Licensor has used, and expects to use, the Trademarks and
Other IP in connection with other products and services throughout the world,
that (subject to Licensee’s rights of first refusal pursuant to this Section 1)
Licensor may grant additional licenses in the future for territories, products
and categories not presently licensed, and that such future licenses and other
approvals may be granted to any party(ies) selected by Licensor in Licensor’s
sole discretion, including without limitation Licensee and/or third parties.

 

1.7 Scope of Use. This Agreement authorizes Licensee to use the License during
the Term in the Territory in connection with the Licensed Products; no
additional rights in the Trademarks and Other IP are granted. Upon the
termination of this Agreement, the License shall be revoked and Licensee shall
cease all use of the Trademarks and Other IP, except for the post-termination
rights granted under this Agreement. Without limiting the foregoing, Licensee
shall not use the words and names “Throwdown” or any similar words in connection
with its business name or to identify its company owned products without the
express prior written consent of Licensor, which consent may be granted or
withheld in the sole discretion of Licensor. Licensee shall retain ownership of
marks that it independently creates during the Term of this Agreement that do
not relate to, compete with, or are similar to Licensor’s Trademarks and Other
IP.

 

1.8 No Licensee Application for Similar or Competing Intellectual Property.
Throughout the Term, Licensee shall not make any application for any
registration or other protection of copyright, trademark, trade name or other
intellectual property anywhere in the world which is similar to or resembling
the Trademarks and Other IP or any similar marks or names without the express
prior written consent of Licensor, which consent may be granted or withheld in
the sole discretion of Licensor.

 

1.9 Ownership of Trademarks and Other Intellectual Property.

 

1.9.1 Licensor is Owner. Licensor is, and shall remain during and after the Term
of this Agreement the sole and exclusive owner of all Trademarks and Other IP
and all: (a) rights, registrations and entitlements thereto; (b) applications,
registrations and filings with respect to the Trademarks and Other IP; (c)
renewals and extensions of any such applications, registrations and filings; and
(d) all modifications, improvements and alterations of all property listed in
subparts (a)—(c).

 



3

 

 

1.9.2 No Modifications. Licensee shall not modify, alter, improve or in any way
change the Trademarks and Other IP without the prior written consent of
Licensor, which consent may be granted or withheld in the sole discretion of
Licensor. Licensor shall notify Licensee in writing of any modification or
alteration of the Trademarks and Other IP in any way.

 

1.9.3 Licensee Acting for Licensor. If Licensee has obtained or obtains in the
future, in the Territory, any right, title or interest in the Trademarks and
Other IP, or in any marks or other intellectual property which are similar to
the Trademarks and Other IP, then Licensee shall be deemed to have acted as an
agent and for the benefit of Licensor for the limited purpose of obtaining such
registrations and assigning them to Licensor. Nothing in this Section 1.9.3
shall be deemed to authorize Licensee to pursue any such acquisition of
intellectual property.

 

1.9.4 No Licensee Challenge to Licensor. Licensee agrees not to take any action
challenging or opposing, or to raise or cause to be raised, either during the
Term of this Agreement or thereafter, on any grounds whatsoever, any questions
concerning, or objections to, the validity of the Trademarks and Other IP or
Licensor’s rights therein within the Territory.

 

1.9.5 Licensee Shall Assist Licensor to Protect IP. Whenever requested by
Licensor, Licensee agrees to cooperate in good faith and assist Licensor in
obtaining any registration or other protection for the Trademarks and Other IP
in the Territory, including without limitation by providing information and
samples regarding the Trademarks and Other IP and Licensed Products.

 

1.10 License; No Franchise, Joint Venture or Other Arrangement. This Agreement
provides for the License within the Territory during the Term and does not
constitute, and shall not be construed as, a franchise agreement, joint venture
or other arrangement.

 

 

 

2. TERRITORY.

 

2.1 Definition. The “Territory” of the License shall be the United States and
Canada, and no other areas are granted or guaranteed at this time or in the
future.

 



4

 

 

2.2 No Licensed Products Outside of the Territory. Licensee shall not seek or
otherwise transfer the Licensed Products to any individual or entity who intends
to sell the Licensed Products outside the Territory or who Licensee has reason
to believe may intend to sell the Licensed Products outside the Territory
without the prior written consent of Licensor, which consent may be granted or
withheld in the sole discretion of Licensor. Licensee further agrees that it
shall not sell or distribute the Licensed Products via the internet or any other
media or means to any party outside the Territory, or encourage any purchaser of
the Licensed Products through the internet to resell or distribute the Licensed
Products outside the Territory. Licensor shall notify Licensee of Licensor’s
intent to sell or distribute any Sports Performance Drinks outside the Territory
and Licensor shall also provide Licensee with the details of any bona fide
offers received from any third parties with respect to such a prospective
license outside of the Territory and thereupon Licensor and Licensee shall, for
a period of thirty (30) days negotiate in good faith regarding selling or
distributing Sports Performance Drinks outside of the Territory and Licensee
shall, during such period, be given the right to match such third party offer to
Licensor. Notwithstanding the foregoing, Licensee acknowledges that this is a
one-time right of first refusal for each new prospective Territory and that this
right only applies to the specific trademarks and product categories referenced
above in connection with the Territory. Licensee further acknowledges that the
foregoing right of first refusal is an accommodation to Licensee and Licensee
agrees that if Licensor and Licensee shall be unable, for any reason or no
reason, to agree within the thirty (30) day period referred to above on the
terms of such a license and to enter into a written agreement in furtherance
thereof within such period, Licensee shall have no rights with respect thereto
and Licensor shall be free to enter into a license agreement for such branded
product categories (as long as such agreement does not interfere with the
Licensee's rights under this Agreement) with any third party on such terms as
Licensor and such third party may then agree to which terms may be more
favorable to such third party then those which were negotiated with Licensee
during such thirty (30) day period.

 

2.3 Registration Fees. Licensor shall bear all costs, fees and expenses, if any,
that may be related to the filing and/or maintenance of its status as a
registered user of any and all of the Trademarks and Other IP in the Territory
and in connection with Sports Performance Drinks or any Licensed Products.

 

3. TERM.

 

3.1 Initial Term. The initial Term of this Agreement shall be three (3) years
from the Effective Date of this Agreement, unless earlier terminated as provided
herein (the “Term”).

 

3.2 Extension of Term. Subject to the provisions of this Agreement (including
without limitation the termination provisions), and provided Licensee is not in
default under this Agreement, the Term shall be automatically extended for one
(1) additional three (3) year period upon mutually agreeable terms, unless
either party notifies the other party in writing at least ninety (90) days prior
to the then-scheduled expiration of the Term that such party elects not to
extend the Term, in which event the Term shall expire at the end of the current
Term (each such extension is referred to herein as an “Extension Term”). There
may be a total of one (1) successive Extension Term. The Term and any Extension
Term may be collectively referred to as the Term.

 

4. ROYALTY PAYMENTS. Licensee shall pay to Licensor a royalty on Licensed
Products sold as set forth in this Section 4 (the “Royalties).

 

4.1 Net Revenue. Royalties shall be paid based on all “Net Revenue” of Licensed
Products. “Net Revenue” shall mean the gross dollar amount of all sales and
other transfers, directly or indirectly, by Licensee of the Licensed Products.
Net Revenue shall also include sales of discounted Licensed Products, but shall
not include Licensed Products given away free for promotional purposes or the
sale of Licensed Product samples to the sales force (so long as such goods are
used exclusively as samples by the sales force); if the samples are sold to
consumers or distributors for use or consumption, then the proceeds shall
constitute Net Revenue. Net Revenue shall not be reduced based on cash or other
discounts. No costs incurred in the development, manufacture, sale,
distribution, advertisement or promotion of the Licensed Products or in the
payment by Licensee of any taxes of any nature shall be deducted from Net
Revenue.

 



5

 

 

4.2 Amount of Royalties. During the Term, and in accordance with Section 4.4
below, Licensee shall pay Licensor Royalties in the amount of ten percent (10%)
of Net Revenue generated by all sales and other transfers of the Licensed
Products.

 

4.3 Reports. Throughout the Term, Licensee shall provide Licensor with monthly,
quarterly and annual written Licensed Product sales and activity reports (each,
a “Report”) setting forth, in reasonable detail, the sales of Licensed Products
and other activities pursuant to this Agreement undertaken by Licensee through
this Agreement, including without limitation: (a) the Net Revenue for all
applicable periods; (b) any deductions from gross sales to arrive at Net
Revenue, with reasonable detail regarding the deductions; (c) the date and
amount of any previous Royalty Payments made during the Term by Licensee to
Licensor; (d) the current list of Licensed Products receivables, with ageing and
by geographic areas; and (e) such other commercially reasonable information as
Licensor shall request. The monthly and quarterly summary performance and
royalty reconciliation Report shall be delivered to Licensor within ten (10)
days after the end of the applicable period of the Term to which the Reports
relate. The annual Reports shall be delivered within thirty (30) days after the
end of the applicable year of the Term. Prior to the receipt of any Report, the
Licensor agrees to execute a confidentiality agreement that is reasonable to the
Licensee.

 

4.4 Payment of Royalties. All Royalties shall be paid by Licensee to Licensor
(or Licensor’s designee(s)) monthly within fifteen (15) days after the end of
each calendar month, and such payment shall include the monthly Report (and if
applicable the quarterly Report) required pursuant to Section 4.3. Royalties
shall be paid on all Net Revenue collected by Licensee during each month. Time
is of the essence with respect to all Royalty payments and if payment is not
timely made, then in addition to Royalties due, Licensee shall also pay
Licensor: (a) a late charge equal to five percent (5%) of the amount due (the
“Late Charge”); and (b) default interest from the date due until the date paid
at the lesser of eighteen percent (18%) per annum or the maximum legal rate (the
“Default Interest”). The Late Charge and the Default Interest shall be
non-exclusive remedies in the event of any default by Licensee. Licensee shall
timely make the payment of all Royalties via wire transfer to an account
specified by Licensor, which Licensor may change upon written notice to
Licensee.

 

4.5 Books, Records and Reports; Inspection and Retention. Licensee shall keep
true and accurate books of account and records in accordance with generally
accepted accounting principles of all transactions with respect to the Licensed
Products. Licensee shall keep such records and all Reports and make them
available to Licensor for inspection and copying for a period of four (4) years
after the expiration or earlier termination of the Term. Licensor shall have the
right from time to time, and at any reasonable time, to review and or hire a
third party auditor, who will be subject to an obligation of confidentiality, to
audit relevant portions Licensee’s books and records to determine and verify the
accuracy of Reports and Royalty payments. The cost of said audits shall be borne
by Licensor unless any audit reveals an underpayment by Licensee of five percent
(5%) or more, in which case Licensee shall pay Licensor the cost of the audit,
and all payments found to be due, together with a Late Charge and Default
Interest as described above in Section 4.4.

 



6

 

 

4.6 Licensed Product Selling Prices. Licensee shall set the price of all
Licensed Products at a price designed to maximize Net Revenue. Notwithstanding
the foregoing, in order to reflect the high standards and quality of Licensor
and of the Licensed Products, Licensee agrees that the selling prices for the
Licensed Products shall not be below commercially reasonable levels.

 

5. LICENSEE TO MAXIMIZE NET SALES; APPLICATION OF RESOURCES. The License is an
exclusive licensee within the Territory with respect to the Licensed Products.
Therefore, Licensor is depending on Licensee to maximize Net Revenue and
Royalties. Accordingly, Licensee shall at all times throughout the Term act in
good faith and apply commercially reasonable efforts to maximize Net Revenue,
including without limitation application of commercially reasonable monetary and
human resources for development, artwork, advertising, marketing, distribution
and sales.

 

6.  MINIMUM ROYALTIES. Licensor is dependent on the efforts of Licensee to
maximize Net Revenue through use of the exclusive License. To have the right to
continue the Agreement throughout the Term, Licensee must pay Licensor the
minimum Royalties set forth below (the “Minimum Royalties”). All Royalties paid
by Licensee to Licensor during the applicable period listed below shall be
credited toward the listed Minimum Royalties. Royalties paid during one period
cannot be combined between periods.

 

   Time Period:  Minimum   Minimum        Net Revenue   Quarterly Payments    
          (a)  Effective Date through 12/31/13  $0.0    N/A                 (b) 
01/01/14 through 12/31/14  $1,000,000.00   $37,500.00                           
    (c)  01/01/15 through 12/31/15  $1,600,000.00*  $50,000.00                
               (d)  01/01/16 through 12/31/16  $2,500,000.00**  $75,000.00 

 

 

 

* 2015 Minimum Net Revenue shall be the greater of 120% of the actual 2014 Net
Revenue or $1,600,000.00.

 

*** 2016 Minimum Net Revenue shall be the greater of 110% of the actual 2015 Net
Revenue or $2,500,000.00. During any Extension Term and beyond 2016, the annual
Minimum Net Revenue shall be at least 105% greater than the previous year.

 



7

 

 

Licensee shall pay to Licensor the first Royalties Payment on January 15, 2014
based on total Net Revenues generated from the Effective Date through December
31, 2013.

 

During each quarter of the Term, if the previous three months’ Royalties do not
equal or exceed the Minimum Quarterly Payment for that corresponding quarter,
then Licensee shall pay Licensor the amount necessary to equal the Minimum
Quarterly Payment within ten (10) days of the end of the quarter.

 

If Licensee fails to pay the Minimum Quarterly Payments during any of the
preceding periods, then for a period of fifteen (15) days after Licensor’s
failure to receive such Minimum Quarterly Payments Licensor shall have the
continuing right (but not the obligation) to terminate this Agreement by notice
to Licensee. If Licensor fails to timely exercise such termination rights, then
this Agreement shall remain in effect and shall not terminate based on failure
to pay the Minimum Quarterly Payments for such period. Failure of Licensee to
pay the applicable Minimum Royalties during any period shall constitute a
default under this Agreement and shall give rise to the Licensor termination
rights described in Section 20 below. Royalties and Minimum Quarterly Payments
paid during any period listed above apply only to that period and cannot be
added to any other period.

 

 

7. ATHLETE ENDORSERS. In the event Licensor creates an independent and formal
relationship with one of the Licensee’s athlete endorsers, the Licensor agrees
to pay Licensee twenty five percent (25%) of any compensation paid to the
athlete endorser for athlete endorser participation.

 

8. LICENSEE EXPENSE OBLIGATIONS.

 

8.1 Each year during the Term, Licensee agrees to spend at least ten percent
(10%) of Net Revenues per month on marketing the Licensed Products throughout
the Territory (“Marketing Spend”). Licensee shall provide a detailed accounting
of this Marketing Spend in accordance with the Reports required in Section 4.3
above.

 

8.2 Licensee shall promptly reimburse Licensor for all reasonable expenses
incurred by up to two (2) executives of Licensor in connection with Licensor’s
one visit during each year of the Term to each manufacturer used by Licensee.

 



8

 

 

8.3 Within five days of the execution of this Agreement, the Licensee shall
issue to the Licensor 5,437,603 shares (the “Shares”) of its restricted Common
Stock (which shall as of the date hereof be equal to 4.99% of the Licensee’s
issued and outstanding shares of Common Stock. During each quarter of the Term,
Licensor shall have the option, at Licensor's sole discretion, to convert a
portion or all of the greater of the Minimum Quarterly Payments or the actual
earned Royalties into shares of stock of the Licensee at an exercise price equal
to the lesser of $0.03 per share or the VWAP for the ten (10) Trading Days prior
to the end of the respective quarter during the Term (the “Option”).  Upon such
conversion the amount of the Minimum Quarterly Payment and/or the earned Royalty
shall no longer be due. Licensor shall provide Licensee written notice of
Licensor’s intent to exercise the Option within ten (10) business days after
receiving the last monthly Report of each quarter of the Term (the “Notice of
Exercising Option”).  The Notice of Exercising Option shall include the amount
of Royalty Licensor shall convert into shares (“Converted Shares”) and the
exercise price per share.

 



“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted for trading as reported by Bloomberg L.P.
(based on a Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New
York City time)); (b)  if the OTC Bulletin Board is not a Trading Market, the
volume weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board; (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by OTC Markets,
Inc. (or a similar organization or agency succeeding to its functions of
reporting prices), the most recent bid price per share of the Common Stock so
reported; or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Licensor and reasonably acceptable to the Company, the fees and expenses of
which shall be paid by the Licensor.

 



“Trading Day” means a day on which the principal Trading Market is open for
trading.

  

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the NYSE MKT, the
Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select
Market, the New York Stock Exchange or the OTC Bulletin Board.

 

9. GOVERNMENTAL APPROVALS, FEES AND COMPLIANCE WITH LAWS. Licensee shall at all
times during the Term and any other applicable periods:

 

9.1 Obtain all governmental approvals, consents, registrations and other matters
required under the laws of each country in the Territory in connection with this
Agreement.

 

9.2 Comply with all applicable governmental laws, regulations and other
restrictions.

 

9.3 Pay all fees, taxes and other charges associated with Sections 9.1, 9.2 and
any other obligations of Licensee under this Agreement.

 

9.4 Provide Licensor with reasonable written proof of Licensee’s compliance with
Sections 9.1—9.3 within ten (10) days after Licensor’s written request for the
same.

 



9

 

 

10. PRODUCT STANDARDS; APPROVAL. No Licensed Products shall be in any way
distributed, marketed or sold unless such products and/or marketing materials
have received the approval of Licensor prior to distribution and/or use as set
forth below.

 

10.1 Approval of Products and Materials. As noted above in this Section and
Section 1.2, no Licensed Products, other products or materials shall be
distributed, marketed or sold unless the same have been approved by Licensor. To
facilitate Licensor’s approval, Licensee shall provide Licensor with all
materials and products relating to the License and the Trademarks and Other IP
prior to any use of such items (collectively, the “Materials”). The Materials
shall include, without limitation: (a) all proposed distribution, marketing,
advertising and other materials, including without limitation online, print,
television, point of purchase, and all other media materials; (b) all proposed
product specifications, formulae (including without limitation the formula for
any proposed Sports Performance Drinks), designs, patterns and artwork; (c) all
shipping and display packaging and containers; and (d) all prototype products
and proposed products. Licensee shall be solely responsible for all costs
related to the shipment of Materials to Licensor and the cost of all Materials.
Licensee shall submit reasonable quantities of all Materials to Licensor for
approval at least thirty (30) days prior to the proposed use of such Materials.

 

Licensor’s prior approval rights of the Materials shall extend to all aspects of
the Materials, including without limitation the packaging, labeling, artwork,
packaging, display materials, marketing and sales information and materials,
graphics, design, name, and the taste, smell, contents and physical and
physiological effects of any Sports Performance Drinks or other Licensed
Products.

 

Licensor shall work in good faith with Licensee on any proposed approval matter;
provided, however, that in the event of any dispute between Licensor and
Licensee on an approval matter, the decision of Licensor shall be controlling,
final and binding. If Licensor fails to approve or disapprove any Materials
described in sections 10.1(a) through 10.1(d) in writing within thirty (30) days
after receipt, then those Materials shall be deemed approved.

 

 

If Licensee does not agree with the decision of Licensor on any Licensed Product
or other Materials decision, then Licensee’s sole and exclusive remedy shall be
to terminate this Agreement by written notice to Licensor. Licensee agrees that
it shall not produce, market, sell display or use, directly or indirectly, any
Materials which Licensor in its reasonable discretion determines are not
suitable as a Licensed Product within the scope of the License or are not
suitable in connection with a Licensed Product (as applicable).

 

10.2 Effect of Licensor Approval. Subject to compliance by Licensee with this
Agreement, Licensee shall have the right to use any Materials following
Licensor’s prior written approval of the applicable Materials. Any approval by
Licensor of any Licensed Product or other Materials pursuant to this Agreement
or otherwise shall constitute only Licensor’s approval, and shall not constitute
any type of certification, including without limitation certification by
Licensor that any Licensed Product complies with applicable governmental laws,
regulations or other restrictions, has nutritional value, has no adverse health
or other effects or of any other matter, all of which shall be the
responsibility of Licensee.

 



10

 

 

10.3 Licensed Product Advertising, Marketing, Distribution and Sale. Licensee
shall maintain the highest standards in its advertising, marketing, distribution
and sale of the Licensed Products. Licensor shall have the right, at any time
and from time to time, to prescribe reasonable retailing and marketing standards
to protect the image of the Licensed Products and the Trademarks and Other IP.

 

10.4 Approval of Manufacturer of Licensed Products. All manufacturers of
Licensed Products must be approved by the Licensor, which approval may not be
unreasonably withheld, prior to Licensee’s use of any manufacturer to produce
any Licensed Product.

 

10.5 Product Launch Date. Licensee agrees to market, distribute, and offer for
sale the first Licensed Products contemplated by this Agreement on or before
October 15, 2013.

 

11. QUALITY CONTROL. Licensor has the right, but not the obligation, to make
on-site inspections during regular business hours and upon reasonable notice at
Licensee’s manufacturing, distribution and sales points for the Licensed
Products to ensure the ongoing quality of the Licensed Products. If, at any
time, Licensee produces and sells a Licensed Product of lesser quality than the
sample approved by Licensor pursuant to this Agreement, then Licensor shall have
the right to give Licensee written notice of such deficiency, which notice shall
include a reasonably detailed description of the deficiencies and specify a
corrective action (each, a “Product Correction Notice”). Licensee shall promptly
cease use of any deficient Licensed Products (unless the Product Correction
Notice specifies otherwise) until its quality is improved to the reasonable
satisfaction of Licensor and Licensee shall in no event use any deficient
Licensed Products.

 

12. LABELING. All Licensed Products shall contain a label and/or hang-tag (each,
a “label”) approved by Licensor as part of Licensor’s approval of the Materials.
All labels for the Licensed Products shall include the circle “R” (®) or “TM”
(Ô), as appropriate, denoting trademark registration, registration in the
Territory, or trademark significance of the brand names, and where applicable,
and as specifically requested by Licensor all items subject to copyright
protection shall bear a proper and complete circle “C” (©) copyright notice ,
and in each case Licensor shall be identified as the owner of the Trademarks and
Other IP according to the written specifications provided by Licensor to
Licensee. Licensor shall have the right from time to time to designate the exact
symbols or language to be used by Licensee to denote ownership by Licensor of
any Trademarks and Other IP or other property.

 

13. WARNING LABEL. In addition to the labels designated in Section 12 above,
when reasonably directed by Licensor, required by applicable governmental laws,
regulations or restrictions, or required by good practice, Licensee shall place
a warning label on each of the Licensed Products in a location agreed to by the
parties. For purposes of this section, a warning label shall mean any written
form of product warning, statement of risk, exculpatory language with respect to
potential liability, or description of product materials deemed necessary by
Licensor, required by applicable governmental laws, regulations or restrictions,
or required by good practice. 

 



11

 

 

14. REQUIRED USE OF TRADEMARK. The parties acknowledge that the faithful
representation of the Trademarks and Other IP, as they appear in the
applications and registrations of the trademarks, the receipt of copies of which
Licensee will acknowledge upon receipt, is mandatory on the part of Licensee
with respect to any reproduction issued by Licensee, whether appearing on the
Licensed Products or in print or otherwise displayed in other Materials.
Licensee further agrees that the Trademarks and Other IP will always be
faithfully and as closely reproduced as reasonably possible, unless prior
written authorization for modification is received from Licensor, which
authorization will not be unreasonably withheld by Licensor. Each new or
different use of the Trademarks and Other IP on a Licensed Product shall be
submitted to Licensor for approval pursuant to the approval procedures set forth
above in this Agreement.

 

15. TRADEMARK INFRINGEMENT OR MISUSE. Licensee agrees to cooperate with Licensor
in protecting and defending the Trademarks and Other IP in the Territory,
including protection against counterfeiting and other acts of infringement by
third parties. In the event that Licensee becomes aware of any claim or dispute
involving the Trademarks and Other IP, or of any counterfeiting or other acts of
Trademarks and Other IP infringement in the Territory, Licensee shall promptly
give Licensor notice of the nature and extent of same. Licensor has no
obligation to take any action whatsoever with respect to any such matter, unless
Licensee's rights to use the Trademarks and Other IP pursuant to this Agreement
are jeopardized and/or unless Licensor’s ability to fulfill any obligation under
this Agreement is impeded, in which case Licensor will take all action
reasonably necessary to protect the rights granted to Licensee hereunder. In all
other events, Licensor may act as it deems appropriate in its sole and absolute
discretion with respect to any such matter, including, without limitation,
instituting appropriate legal action. Alternatively, Licensor may authorize
Licensee to take action with respect to any such matter, subject however, to any
conditions imposed upon Licensee (including, but not limited to, an agreement by
Licensee to pay all costs associated therewith). In the event that Licensor
authorizes Licensee to take action, Licensee may decline to take such action.

 

16. GOODWILL. Licensee recognizes the great value of the publicity and goodwill
associated with the registered Trademarks and Other IP, and agrees that value
and goodwill exclusively belongs to Licensor. Licensee agrees that all goodwill
associated with Licensee’s use of the Trademarks and Other IP pursuant to the
License and this Agreement shall inure to the benefit of Licensor and that
Licensee shall not acquire any rights as a result of the License and use
thereof, except the use rights provided by this Agreement. Licensee further
acknowledges that the Trademarks and Other IP have acquired a secondary meaning
in the mind of the purchasing public and all such rights, as between Licensor
and Licensee, are owned by Licensor.

 



12

 

 

17. INSURANCE & INDEMNITY.

 

17.1 Insurance

 

17.1.1 Licensee Insurance. Licensee shall obtain and maintain at its expense
during the Term and for four (4) years thereafter standard product liability and
general liability insurance policies (collectively, the “Insurance”), in
occurrence forms, covering Licensee and Licensor against any claims, damages,
liabilities, causes of action, costs and expenses (including without limitation
attorneys’ fees) arising in connection with or in any way relating to: (a) any
actual or alleged defect or failure to perform of a Licensed Product or of any
Materials used in connection therewith; (b) any use by Licensee, directly or
indirectly, of the License and the Trademarks and Other IP; (c) any default by
Licensee under this Agreement; (d) any indemnification obligations of Licensee
under this Agreement; and (e) any injury or death to any person or damage to
property caused by Licensee’s use of the License or the Trademarks or Other IP.
All policies required by this section shall: (i) be in forms, and issued by
carriers, reasonably acceptable to Licensor, and shall be admitted to do
business in California; (ii) be in an amount of at least one (1) million Dollars
(US$1,000,000.00) per occurrence and at least two (2) million Dollars
(US$2,000,000.00) in aggregate coverage. These coverages are minimum required
amounts and Licensee shall carry higher amounts if it is commercially reasonable
to do so.

 

Licensee shall provide Licensor with a copy of all Insurance policies, as well
as certificates of insurance and an endorsement naming Licensor as an additional
insured at least thirty (30) days prior to the first shipment of Licensed
Products under this Agreement, and Licensee shall further provide Licensor with
proof of payment of Insurance premiums whenever requested. All Insurance
policies shall contain provisions requiring at least thirty (30) days’ prior
written notice to Licensor prior to any cancellation or modification, and shall
also contain commercially reasonable waiver of subrogation provisions. In
addition to the insurance coverages listed in this Section 17.1.1, Licensee
shall also carry any other coverages which are consistent with commercially
reasonable practices.

 

This Agreement shall terminate if Licensee fails to provide the required
Insurance within 15 (fifteen) days after notice from Licensor, without Licensor
being required to give any further notice or warning. Notwithstanding the
foregoing, in the event Licensee fails to obtain and/or maintain any required
insurance, then Licensor shall have the right, but not the obligation, to obtain
and maintain such insurance at the cost and expense of Licensee, and upon
written demand by Licensor to Licensee, Licensee shall immediately pay Licensor
the cost of all such insurance, all reasonable costs of Licensor and Default
Interest from the date the cost was incurred until the date the amounts are paid
to Licensor.

 

Licensee shall insure the Licensed Products held by it at any time against
losses by fire, theft, flood or other similar occurrences, at the wholesale
selling price of such Licensed Products, and the loss payable portion of the
Insurance shall list Licensor to the extent of the greater of the current
average Royalty payments or Minimum Royalties for the period of the loss.

 



13

 

 

17.2 Indemnity.

 

17.2.1 By Licensee. Licensee shall indemnify, defend (with counsel reasonably
acceptable to Licensor), protect and hold harmless Licensor and each director,
officer, shareholder, owner, manager, employee, agent, attorney and other
representative of Licensor, from and against any and all losses, damages,
claims, causes of action, liabilities, expert witness fees, court fees and
costs, and any other costs and expenses (including without limitation attorneys’
fees) incurred or paid by Licensor arising out of or in connection with: (a) the
inaccuracy of any representation or breach of warranty made by Licensee in this
Agreement; (b) any uncured default of this Agreement by Licensee; or (d) any
third party claim of damage or injury caused by defects or alleged defects in
the design, content, manufacture of the Licensed Products, or the marketing,
distribution or sale of the Licensed Products.. The indemnification and other
provisions of this Section 17.2.1 shall survive the expiration or earlier
termination of this Agreement.

 

17.2.2 By Licensor. Licensor shall indemnify, defend (with counsel reasonably
acceptable to Licensee), protect and hold harmless Licensee and each director,
officer, shareholder, owner, manager, employee, agent, attorney and other
representative of Licensee, from and against any and all losses, damages,
claims, causes of action, liabilities, expert witness fees, court fees and
costs, and any other costs and expenses (including without limitation attorneys’
fees) incurred or paid by Licensee arising out of or in connection with: (a) the
inaccuracy of any representation or breach of warranty made by Licensor in this
Agreement; (b) any uncured default of this Agreement by Licensor or (c) any
third-party lawsuit alleging that Licensee’s use of the License and the
Trademarks and Other IP and Materials is infringing on or otherwise violating
the rights (including but not limited rights related to trademarks, trade names,
copyright, or right of publicity) of any third party. The indemnification and
other provisions of this Section 17.2.2 shall survive the expiration or earlier
termination of this Agreement.

 

18. NO TRANSFERS BY LICENSEE. Licensee shall not sell, assign, encumber,
sublicense or otherwise transfer or attempt to transfer any of Licensee’s rights
or obligations under this Agreement (including without limitation the License)
(each, a “Transfer”) without the prior written consent of Licensor, which
consent may be granted or withheld in the sole discretion of Licensor. Any
attempt by a non-approved transferee to do business under the License shall
entitle Licensor to immediately terminate this Agreement by written notice to
Licensee.

 

19. Termination.

 

19.1          By Licensee. In the event Licensee believes Licensor is in
material breach of this Agreement, Licensee may send notice of termination to
Licensor specifying the nature of the breach and demanding cure of such breach.
If Licensor has not cured or taken reasonable steps leading to the cure of such
breach within thirty (30) days after receipt of such notice, then Licensee shall
have the right to terminate this Agreement upon an additional thirty (30) days
written notice.

 

19.2          By Licensor. In the event Licensor believes Licensee is in
material breach of this Agreement, Licensor may send a notice of termination to
Licensee specifying the nature of the breach and demanding cure of such breach.
If Licensee has not cured or taken reasonable steps leading to the cure of such
breach within ten (10) days if the breach relates to failure of any payment due
under this Agreement, or within thirty (30) days if the breach relates to any
other failure to perform under or breach of this Agreement, then Licensor shall
have the right to terminate this Agreement immediately.

 



14

 

 

19.3 By Licensor Immediately. Licensor shall have the right to terminate this
Agreement effective immediately if Licensee:

 

19.3.1    Fails to timely pay any required Royalty or other payment required
under this Agreement; or

 

19.3.2    becomes insolvent; or

 

19.3.3    files a petition in bankruptcy or is adjudicated a bankrupt, or if a
petition in bankruptcy is filed against Licensee and not dismissed within thirty
(30) days, or Licensee makes an assignment for the benefit of its creditors or
an arrangement pursuant to any bankruptcy law; or

 

19.3.4    discontinues its business without approval of Licensor; or

 

19.3.5    or any Director, Executive or Board Member the Licensee commits any
act or makes any statement that materially disparages Licensor or any
affiliates; or

 

19.3.6    challenges the validity or the entitlement of Licensor to use or
license the use of any of the Licensed Rights;

 

19.3.7    causes or suffers a receiver to be appointed for it or its business
and such receiver has not been discharged within thirty (30) days after the date
of appointment thereof; or

 

enters into an unapproved sublicense or assignment of this Agreement.

 

19.3.8 causes any of the representations and warranties in Section 21.2 in its
entirety to be false, untrue, or misleading.

 

20. POST TERMINATION/EXPIRATION RIGHTS AND OBLIGATIONS. All of the following
rights and obligations shall apply upon any termination of this Agreement,
whether by expiration of the term hereof or by earlier termination pursuant to
the provisions of this Agreement.

 

20.1 No Further Production of Licensed Products. No further manufacture or
production of Licensed Products by the Licensee (other than work already then in
progress) shall occur after termination of this Agreement.

 



15

 

 

 

20.2 Sale of Existing Inventory of Licensed Products; Purchase Right. Provided
that Licensee: (a) has paid all amounts due to Licensor up through the effective
date of termination (including without limitation all Royalties); (b) pays
Licensor the Minimum Royalty payment for the current period in which the
termination occurred and for subsequent “Inventory Sale Period” (as defined
below); and (c) is not in default of any material obligation under this
Agreement at the time of termination, then, Licensee shall have a period of
sixty (60) days after the effective date of termination in which to sell any
inventory of Licensed Products (the “Inventory Sale Period”). All terms of this
Agreement shall continue in force during any Inventory Sale Period including the
payment of Royalties. Licensor may prevent any Inventory Sale Period by
requiring Licensee to sell to Licensor all Licensed Product inventory from
Licensee at Licensee’s actual cost, plus four percent (4%). In the event of any
such required sale and purchase, Licensor shall receive a credit against the
purchase price for any amounts due to Licensor from Licensee.

 

20.3 Removal of Trademarks and Other IP. Subject to the Inventory Sale Period,
Licensee shall promptly cease future plans for making references to the
Trademarks and Other IP in any advertising or promotional and business materials
and other Materials, including without limitation all references to Licensee
having previously been a licensee of the Trademarks and Other IP as practicable.

 

20.4 Delivery of Ingredients and Materials to Licensor. Subject to the Inventory
Sale Period, Licensee shall deliver to Licensor (a) all packing, marketing,
advertising, display and other Materials (other than the Licensed Products)
bearing the Trademarks and Other IP; and (b) ingredients which are unique to the
Licensed Products at a price of actual cost plus four percent (4%).

 

20.5 Delivery of Inventory List and Report. Within seven (7) days after
termination or expiration of this Agreement, Licensee shall furnish Licensor
with a full and complete inventory of Licensed Products manufactured or in the
process of manufacture, and all Licensed Products out for sale, including the
cost price of such products to the extent that Licensee’s divulgence of such
information does not violate its trade secret rights in confidential or
proprietary business information. In addition, Licensee shall concurrently
provide Licensor with a Report pursuant to Section 4.3.

 

20.6 Continuing Obligations. The termination of this Agreement shall not relieve
Licensee of any duties and obligations contained herein during the Inventory
Sale Period, including without limitation the obligations to furnish Reports,
make Royalty payments, and pay advertising or brand support expenses on any
Licensed Product sold or distributed.

 

21. REPRESENTATIONS AND WARRANTIES.

 

21.1 By Licensor. As a material inducement for Licensee’s entry into and
consummation of this Agreement, Licensor represents, warrants and covenants to
Licensee that the facts set forth in this Section 22.1 are true and correct as
of the date hereof and shall be true and correct as throughout the Term.

 

21.1.1. Licensor is a limited liability company, duly formed and in good
standing in the state of Delaware.

 



16

 

 

21.1.2. (i) Licensor has the full right and authority to enter into and perform
this Agreement; (ii) Licensor is authorized to sign this Agreement; (iii) the
execution, consent or acknowledgment of no other party is necessary in order to
validate Licensor’s entry into and performance of this Agreement; (iv)
Licensor’s entry into and performance of this Agreement does not violate any
agreement binding on Licensor; and (v) this Agreement is a legal, valid, binding
and enforceable obligation of Licensor.

 

21.1.3. Licensor is the owner of the Trademarks and Other IP.

 

21.1.4 Licensor acknowledges that the Shares and the Converted Shares to be
issued pursuant to this Agreement and the Option have not been (and in the case
of the Converted Shares will not be) registered under the Securities Act of
1933, as amended (the “Securities Act”) and accordingly are “restricted
securities” within the meaning of Rule 144 of the Act. As such, the Shares and
Converted Shares may not be resold or transferred unless the Licensee has
received an opinion of counsel and in form reasonably satisfactory to the
Licensee that such resale or transfer is exempt from the registration
requirements of that Securities Act. In connection with the acquisition of the
Shares and the Converted Shares, Licensor has been afforded the opportunity to
ask questions and receive answers from duly authorized officers and
representatives of the Licensee concerning the acquisition of the Shares and
Converted Shares and any additional information the Licensor may have
requested.. The Licensor has experience in investments in restricted and
publicly traded securities, and the Licensor has experience in investments in
speculative securities and other investments that involve the risk of loss of
investment. The Licensor acknowledges that an investment in the Shares and
Converted Shares is speculative and involves the risk of loss. The Licensor has
the requisite knowledge to assess the relative merits and risks of this
investment without the necessity of relying upon other advisors, and the
Licensor can afford the risk of loss of his entire investment in the Shares and
Converted Shares. The Licensor is an accredited investor, as that term is
defined in Regulation D promulgated under the Securities Act. The Licensor is
acquiring the Shares and any Converted Shares for its own account for long-term
investment and not with a view toward resale or distribution thereof except in
accordance with applicable securities laws.

 

 

 

21.2 By Licensee. As a material inducement for Licensor’s entry into and
consummation of this Agreement, Licensee represents, warrants and covenants to
Licensor that the facts set forth in this Section 22.2 are true and correct as
of the date hereof and shall be true and correct as throughout the Term.

 

21.2.1. Licensee is a corporation, duly formed and in good standing in the state
of Arizona.

 

21.2.2. (i) Licensee has the full right and authority to enter into and perform
this Agreement; (ii) Licensee is authorized to sign this Agreement; (iii) the
execution, consent or acknowledgment of no other party is necessary in order to
validate Licensee’s entry into and performance of this Agreement; (iv)
Licensee’s entry into and performance of this Agreement does not violate any
agreement binding on Licensee; and (v) this Agreement is a legal, valid, binding
and enforceable obligation of Licensee; and Licensee has provided a certified
copy of all Corporate Resolutions authorizing the entry into this Agreement and
all terms and conditions and no other corporate or shareholder proceedings on
the part of the Licensee are necessary to authorize such documents or to
consummate the transactions contemplated herein.

 



17

 

 

21.2.3 There is no pending Proceeding that has been commenced by or against the
Licensee or that otherwise relates to or may affect the business or any of the
assets owned or used by the Licensee.

 

21.2.4 Licensee has disclosed all outstanding options, warrants, subscriptions,
conversion rights, or other rights, agreements, board of director’s resolutions,
shareholders’ resolutions or commitments obligating the Licensee to issue any
additional shares of its company, or any other securities convertible into,
exchangeable for, or evidencing the right to subscribe for or acquire from the
Licensee any shares of its company.

 

 

22. LIMITATION OF REMEDIES. In the event of a default by either party to this
Agreement, the other party shall have all available remedies pursuant to this
Agreement, at law or in equity, except that in the event of a default, the
non-defaulting party shall only be entitled to seek direct damages and shall not
be entitled to seek or recover from the defaulting party consequential
(including without limitation lost profits), exemplary, or punitive damages.
Nothing in this Section 22 shall: (a) prevent either party from seeking contract
damages (damages for direct benefits (established with reasonable certainty)
that the aggrieved party would have received from full performance by the other
party, less reasonable mitigation amounts as established by the party in
default), or tort damages for any fraud or intentional torts; or (b) prevent
Licensor from bringing an action for payment of Royalties.

 

23. GENERAL PROVISIONS.

 

23.1 Further Assurances. Licensee and Licensor shall each promptly sign and
deliver any and all additional documents and perform any and all acts reasonably
necessary to perform its obligations and carry out the intent expressed in this
Agreement.

 

23.2 Survival. Each indemnification, representation, warranty and covenant in
this Agreement shall survive the expiration or earlier termination of this
Agreement.

 

23.3 Notices. Any notice or other communication given pursuant to or in
connection with this Agreement (“notice”) shall be in writing. All such notices
shall be personally delivered, or sent by United States registered or certified
mail, telecopier, or sent by a nationally recognized courier service such as
Federal Express, addressed as follows:

 

  IF TO LICENSOR: THROWDOWN INDUSTRIES HOLDINGS, LLC     9911 Irvine Center    
Suite 150     Irvine, CA 92618           Telecopier:_________________     Email:
____________________     Attention: Chief Executive Officer      

 



18

 

 

  IF TO LICENSEE: DETHRONE ROYALTY HOLDINGS INC.     5137 East Armor Street    
Cave Creek, AZ 85331     Telecopier: ________________     Email:
____________________     Attention: ________________

 

Delivery of any notice shall be deemed made on the date of its actual delivery
if personally delivered, and on the date indicated in the return receipt or
courier's records as the date of its delivery or first attempted delivery if
sent by mail or courier. Any notice given by telecopier shall be deemed
delivered when received by the telecopier machine of the receiving party if
received before 4:00 p.m. (Pacific Time) on the business day received;
otherwise, notice shall be deemed to have occurred on the next business day. The
transmittal confirmation receipt produced by the telecopier machine of the
sending party shall be prima facie evidence of its receipt. Either party may
also send a courtesy notice to the other party by email, but such notice shall
only be a courtesy notice and only the other methods of notice specified in this
section shall constitute actual notice. Any party may change its address or
telecopier number for notice purposes by giving notice to the other party.

 

23.4 Cost Recovery. In any action involving Licensor and Licensee arising out of
or in any way relating to this Agreement, the License, the Licensed Products or
the Trademarks and Other IP, the prevailing party shall recover from the other
party, in addition to any damages, injunctive or other relief, all costs
(whether or not allowable as “cost” items by law) reasonably incurred at, before
and after trial or on appeal, or in any bankruptcy or arbitration proceeding,
including without limitation attorneys’ and witness (expert and otherwise) fees,
deposition costs, copying charges and other expenses. Notwithstanding the
foregoing, each party shall be responsible for its own legal and administrative
costs in connection with this Agreement.

 

23.5 Interpretation. Any rule of contract interpretation to the effect that
ambiguities or uncertainties are to be interpreted against the drafting party or
the party who caused it to exist shall not be employed in the interpretation of
this Agreement or any document executed in connection herewith. Each party has
had an opportunity to consult with separate legal counsel of their choice prior
to execution and delivery of this Agreement. Section headings are provided
herein for convenience only and are not to serve as a basis for interpretation
or construction of this Agreement

 

23.6 Severability. If any provision of this Agreement or its application to any
party or circumstance is held invalid or unenforceable, then the remainder of
this Agreement and the affected provision to the extent it is not so held shall
remain valid and enforceable and in full force and effect.

 

23.7 No Partnership. This Agreement shall not be construed as creating a
partnership or joint venture between Licensor and Licensee or between either of
them and any third party or cause either of them to be responsible in any manner
for the other’s or any third party’s debts or obligations (except as expressly
set forth herein).

 



19

 

 

23.8 No Beneficiaries. No parties other than Licensor and Licensee and their
permitted successors and assigns shall have any rights or remedies under or by
reason of this Agreement.

 

23.9 No Waiver. A waiver by any party of a right or of a default by any other
party is effective only if it is in writing and shall not be construed as a
waiver of any other right or default.

 

23.10 Governing Law; Venue. This Agreement shall be interpreted, enforced and
governed under the laws and judicial decisions of the State of California. Venue
for any disputes arising in connection with this Agreement shall be in the
applicable Court in Orange County, California. Each party consents to the
jurisdiction of such court, agrees to accept service of process by mail, and
hereby waives any jurisdictional or venue defenses otherwise available to them.

 

23.11 Incorporation. The recitals at the beginning of this Agreement and the
exhibit referenced herein and attached to this Agreement are incorporated into
this Agreement.

 

23.12 Counterparts. This Agreement may be executed in counterparts, all of which
shall constitute one instrument. A facsimile, telecopy or other reproduction of
this Agreement may be executed by one or more Parties hereto, and an executed
copy of this Agreement may be delivered by one or more Parties hereto by
facsimile or similar electronic transmission device pursuant to which the
signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes. At
the request of any Party hereto, all Parties hereto agree to execute an original
of this Agreement as well as any facsimile, telecopy or other reproduction
hereof.

 

 

 

23.13 Headings. Section headings are for reference purposes only and do not
affect this Agreement.

 

23.14 Payments. All payments due hereunder shall be made to Licensor via bank
wire transfer to Licensor’s designated financial institution in accordance with
written wire transfer instructions delivered to Licensee from time to time.
Licensee shall use a prime American bank for all wire transfer payments under
this Agreement. In connection with the foregoing, each party shall be
responsible for all wire transfer fees charged by its own bank.

 

23.15 Time of the Essence. Time is of the essence in the performance of each
obligation in this Agreement.

 

23.16 Confidentiality. The parties hereto agree that this Agreement and the
terms thereof shall be kept confidential and not disclosed to any third party
without express written permission of the other party hereto, unless such
disclosure is ordered and/or requested by courts and/or other governmental
authorities or to the legal or other professional advisors of such parties.

 



20

 

 

23.17 Entire Agreement; Binding Effect; Amendments. This Agreement: (i) is
intended by Licensor and Licensee as the final expression and the complete and
exclusive statement of their agreement with respect to the terms included in
this Agreement and any prior or contemporaneous agreements or understandings,
oral or written, which may contradict, explain or supplement these terms shall
not be admissible or effective for any purpose; (ii) shall be binding upon and
inure to the benefit of Licensor and Licensee and their permitted successors and
assigns; and (iii) may not be amended or modified except by a writing signed by
Licensor and Licensee which expressly states that it amends this Agreement.

 

 

 

 

 

NOW THEREFORE, Licensor and Licensee have executed this Agreement as of the date
first set forth above.

 

“LICENSOR”   “LICENSEE”           By:     By:   THROWDOWN INDUSTRIES HOLDINGS,
LLC   Dethrone Royalty Holdings, Inc.,           By: /s/   By: /s/ Name: David
E. Vautrin   Name: Michael Holley Title: CEO   Title: President           By:
/s/   By: /s/ Name: Charles Joiner   Name: Toby McBride Title: President  
Title: Chief Executive Officer

  

21

 

 

 

 

 

 

 

 

 

Exhibit A

Description: TD ON ANVIL LOGO [image_001.gif]

®

 

 

 

THROWDOWN®

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



22

